      Case 1:18-cv-12137-JPC-JLC Document 115 Filed 11/19/20 Page 1 of 1

                                                                               196-04 HOLLIS AVENUE
                                                                       SAINT ALBANS, NEW YORK 11412
                                                                                      P: (917) 337-2439
                                                                                    FAX: (914) 462-4137




November 19, 2020

VIA ECF
Honorable James L. Cott
United States Courthouse
500 Pearl Street
New York, New York 10007
                                               RE:    Kaye v. NYC Health & Hospitals Corp. et. al.
                                                      Index No.: 18-cv-12137(JPC)(JLC)

Dear Honorable Judge Cott:

        I respectfully write to request the Court’s latitude for Plaintiff’s revised submission of her
Reply in Support of her Motions to Compel and for Sanctions. In her revised application, Plaintiff
has included the referenced exhibits and a declaration in support. I struggled with my vision from
another submission to this Court yesterday morning and was unable to complete my initial
submission on November 18, 2020. Accordingly, I apologize for any inconvenience and for
cluttering the docket in this matter.




Respectfully submitted,

/s/

Special Hagan, Esq.
Attorney for Plaintiff
Melissa Kaye

c:     Donna Canfield, Esq.
       Counsel for Defendants
